DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 03/21/2022, 09/26/2022 and 09/26/2022 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation, "wherein generating the plurality of geographic boundaries of the service area polygon is further based on a technical feature of the network equipment".  However, the limitation is vague and indefinite since there is no connection between the limitations and the rest of the claim. (The claim does not define a limitation such as, “generating the plurality of geographic boundaries of the service area polygon”, prior to the limitation). Furthermore, claim 1 recites, “the network equipment” in line 14 of the claim. There are insufficient antecedent basis for these limitations in the claim.
Claims 2-10 are also rejected by the virtue of their dependency on claim 1.
For sake of applying prior art, Examiner interprets the limitation as, “wherein obtaining the service area polygon is further based on a technical feature of a network equipment”. Note: it seems that the limitation is related to the dependent claim 4.

Claim 10 recites the limitation, "wherein generating the plurality of geographic boundaries of the service area polygon is further based on a technical feature of the network equipment".  However, the limitation is vague and indefinite since there is no connection between the limitations and the rest of the claim. (The claim does not define a limitation such as, “generating the plurality of geographic boundaries of the service area polygon”, prior to the limitation). Furthermore, claim 10 recites, “the network equipment” in line 14 of the claim. There are insufficient antecedent basis for these limitations in the claim.
Claims 11-19 are also rejected by the virtue of their dependency on claim 10.
For sake of applying prior art, Examiner interprets the limitation as, “wherein obtaining the service area polygon is further based on a technical feature of a network equipment”.

Claim 20 recites the limitation, "wherein generating the plurality of geographic boundaries of the service area polygon is further based on a technical feature of the network equipment".  However, the limitation is vague and indefinite since there is no connection between the limitations and the rest of the claim. (The claim does not define a limitation such as, “generating the plurality of geographic boundaries of the service area polygon”, prior to the limitation). Furthermore, claim 20 recites, “the network equipment” in line 14 of the claim. There are insufficient antecedent basis for these limitations in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11284215. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current claims are included in claims of U.S. Patent No. 11284215 with obvious wording and phrase variation. As an example, the limitations of claim 1 are compared to the combination of claims 1 and 4 as follow:
Claim 1 of current application
Claims 1 and 4 of U.S. Patent No. 11284215
1. A method for operating a network, the method comprising:
obtaining geolocation coordinates of an address received at a computing device, the received address corresponding to a potential termination site for a communications network;
obtaining, based on the geolocation coordinates and from a database in communication with the computing device, a service area polygon comprising a plurality of geographic boundaries defining an area of an available network service and which contains the geolocation coordinates of the potential termination site;
correlating, in a service map of a geographic area, the service area polygon with the geolocation coordinates of the potential termination site, wherein the correlation corresponds to an availability of the network service to the potential termination site; and
displaying the correlation of the service area polygon with the geolocation coordinates of the potential termination site in the service map,
wherein generating the plurality of geographic boundaries of the service area polygon is further based on a technical feature of the network equipment.
1. A method for operating a network, the method comprising:
obtaining geolocation coordinates of an address received at a computing device, the received address corresponding to a potential termination site for a communications network;
obtaining, based on the geolocation coordinates and from a database in communication with the computing device, a service area polygon comprising a plurality of geographic boundaries defining an area of an available network service and which contains the geolocation coordinates of the potential termination site;
correlating, in a service map of a geographic area, the service area polygon with the geolocation coordinates of the potential termination site, wherein the correlation corresponds to an availability of the network service to the potential termination site; and
displaying the correlation of the service area polygon with the geolocation coordinates of the potential termination site in the service map,
wherein the service area polygon is based on a geographic location of a network equipment configured to provide the available network service, and
the method further comprising: generating an initial service area polygon comprising an initial plurality of geographic boundaries based on the geographic location of the network equipment.

4. The method of claim 1 wherein generating the plurality of geographic boundaries of the service area polygon is further based on a technical feature of the network equipment.

 
As compared and disclosed above, the limitations of claim 1 can be read and interpreted as stated in the limitations of the combinations of claims 1 and 4 of U.S. Patent No. 11284215.
The limitations of claim 10 of the current application can be similarly compared with the limitations of claims 10 and claim 17, in combination.
The limitations of claim 20 of the current application can be similarly compared with the limitations of claims 20 and claim 4 (or claim 17), in combination.
The limitations of claim 2 of the current application are included in claim 2 of U.S. Patent No. 11284215.
The limitations of claim 3 of the current application are included in claim 3 of U.S. Patent No. 11284215.
The limitations of claim 4 of the current application are included in claim 1 of U.S. Patent No. 11284215.
The limitations of claim 5 of the current application are included in claim 5 of U.S. Patent No. 11284215.
The limitations of claim 6 of the current application are included in claim 6 of U.S. Patent No. 11284215.
The limitations of claim 7 of the current application are included in claim 7 of U.S. Patent No. 11284215.
The limitations of claim 8 of the current application are included in claim 8 of U.S. Patent No. 11284215.
The limitations of claim 9 of the current application are included in claim 9 of U.S. Patent No. 11284215.
The limitations of claim 11 of the current application are included in claim 11 of U.S. Patent No. 11284215.
The limitations of claim 12 of the current application are included in claim 12 of U.S. Patent No. 11284215.
The limitations of claim 13 of the current application are included in claim 13 of U.S. Patent No. 11284215.
The limitations of claim 14 of the current application are included in claim 14 of U.S. Patent No. 11284215.
The limitations of claim 15 of the current application are included in claim 15 of U.S. Patent No. 11284215.
The limitations of claim 16 of the current application are included in claims 1 and 16 of U.S. Patent No. 11284215.
The limitations of claim 17 of the current application are included in claim 17 of U.S. Patent No. 11284215.
The limitations of claim 18 of the current application are included in claim 18 of U.S. Patent No. 11284215.
The limitations of claim 19 of the current application are included in claim 19 of U.S. Patent No. 11284215.
Therefore, the current claims 1-20 obviously encompass the claimed invention of claims 1-20 of U.S. Patent No. 11284215. To the extent that the instant independent claims are broaden, and therefore, generic to the claimed invention of claims 1-20 of U.S. Patent No. 11284215, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Robert et al. (US 20070079376 A1) disclose Rogue Access Point Detection In Wireless Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642